Opinion by
Mr. Justice Williams,
The defendant company was incorporated under the provisions of the general law of 1874, P. L. 73. One section of that act gives to companies incorporated under it for the manufacture of iron and steel the right to hold mineral land and mine coal, iron and other minerals for their own use and for sale in market.
In the application to the governor for letters patent this company stated its objects to be to secure the right to “ dig iron ore, build and operate furnaces, forges, manufactories, rolling mills and manufacturing machinery, and other manufactures of iron and steel, and to have and exercise all the rights and privileges conferred by the act of April 29, 1874.” The right to *504mine was conferred by the act 1874, and was applied for by the defendants, as ancillary to the business of manufacturing and not as an additional or alternate line of business to be pursued by the company at its own election. The findings of the learned judge of the court below show that the ancillary power thus provided by general law, and by the articles of incorporation, has never been used. It was conferred by the legal organization; but when the breath of life had been breathed into the new company its first work was- to settle the character of its business organization and arrange its plant accordingly. In doing this it seems to have determined that its entire capital should be invested in, and devoted to, the business of manufacturing. It bought no mineral lands, and has at no time owned, leased, or operated any mine.
Upon these facts the question raised is whether this company is entitled to the exemption of its capital stock from taxation as a manufacturing company ? The court below, with unconcealed reluctance, held that it was not, and placed its judgment on the recent case of Commonwealth v. The Westinghouse Manufacturing Company, 151 Pa. 265. An examination of that case convinces us that it does not rule this. Incorporation had been effected in that case not under the general law providing for the incorporation of manufacturing companies, but under one of those odious special charters, so frequently described as “ omnibus charters.” It was organized under the act of April 9, 1872, P. L. of 1873, 1096, entitled “An act to incorporate the Chartiers Improvement Company, and to define the powers thereof.” These powers were defined by a reference to the act of May 12, 1871, P. L. 787, entitled “An act to incorporate the Improvement and Co-operation Company,” etc. There is no hint of manufacturing in the title of either of these acts or in the body of them.
In the language of our Brother Heydeick, the grant of powers in these acts was “ so vaguely defined that it would be unsafe to say what was not authorized, if anything could be authorized by such generalities, except the issue of its own obligations as currency which was expressly excluded, and manufacturing which the most liberal construction of the act of 1871 would not comprehend.” The Westinghouse Company did not show therefore that it was ever organized as a manufaetur*505ing company by the law creating it, or that it had by any distinct corporate act limited and defined the objects and purposes of its business organization. In this eg,se the defendant company was organized under the law providing for the incorporation of manufacturing companies. The purpose of its creation was to engage in manufacturing. Its investments have been made and its business arranged and conducted for this single purpose from first to last. It is in name, in the nature of its corporate powers and characteristics, and in its actual business operations, a manufacturing company and nothing else. The mere possession of an ancillary power which it has never used or sought to use, which it had express legislative permission to hold, and which was evidently intended for use only in aid of its manufacturing enterprises, does not change the character of the corporation or deprive it of its privileges and immunities as a manufacturing corporation.
It is urged that the word “ exclusively,” which is found in the act of 1889 but was not found in that of 1885, requires us to draw a sharper line of demarkation between companies whose capital stock is exempt from taxation and those whose stock is subject to it, than has been heretofore drawn; and subjects the entire capital of all manufacturing companies to taxation if, under a mistake about their rights, they have secured the grant of any ancillary privilege not absolutely indispensable to manufacturing. We are not prepared to assent to this proposition. It would seem that in the use of this word the legislature had the old system of omnibus legislation in mind, and intended to discriminate against that class of corporations organized under special charters granted before the present constitution was adopted. Charters were then granted and some of them are still in existence, conferring upon a single company the powers of a mining, a manufacturing and a transportation company. Such a charter was actually before the court in the Commonwealth v. Westinghouse Company, supra. The manufacturing which is done by such a company may be in aid of its mining or its transportation business. Such a company is not organized either as to its corporate powers, or its actual business, exclusively as a manufacturing company, and is entitled to no exemption upon its capital stock. Many railroad companies make engines and cars for their own use, but they do not *506become manufacturing companies thereby, or entitled to the exemption extended to such companies. A manufacturing company, on the other hand, does not cease to be such because it seeks to supply its raw material by production instead of purchase. It may subject so much of its capital as is so employed to taxation, but it does not lose its own identity. The question whether a given company is incorporated as a manufacturing company, and is actually engaged in the business of manufacturing, is to be decided upon the proofs.
The court will look at its title, its articles of association or charter, and the provisions of the statute under which the incorporation has been effected. If these do not effectually settle the character of the company, recourse must then be had to the business organization, the character of the plant, and the actual business entered upon. Applying these tests to this case, we could not hold that the company was organized for mining, or for any purpose other than that of manufacturing. It has shown by its name, its legal organization, the statute under the provisions of which it was incorporated, and by its whole course of corporate conduct, that it was organized for manufacturing iron and steel and for no other purpose. It is therefore, within the words and the spirit of the act of 1889, a manufacturing company, and as such entitled to exemption from taxation on its capital stock. Having reached this conclusion, we congratulate ourselves upon being able to do in this case that which it is rarely in our power to do, reverse a judgment of the court below with the cordial approval of the court by which the judgment was rendered.
The judgment is reversed and judgment is entered in favor of the defendant below, on the findings of the learned trial judge, and the evidence.
See also the following cases.